Title: To George Washington from William Chace, 28 March 1778
From: Chace, William
To: Washington, George



Sir,
Providence March 28th 1778.

This covers I believe my last to Lord Howe—which I must beg your Excellency to forward to him, and as this is accompanied with a Letter from Governor Cooke I need not trouble you with particulars, but must only beg your Excellency to read as much of the inclosed as your Time and Patience will admit of, and if you can by any means procure my Sons Release, you will lay me under the greatest Obligations to your Excellency. I am with great Respect Your Excellency’s Most Obedt Hble Servt

William Chace

